            Case 1:21-cv-00135-CM Document 4 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AVELINO CASTILLON TORRES,

                                Plaintiff,

                    -against-                                    21-CV-0135 (CM)

                                                                CIVIL JUDGMENT
JEHOVA, Jesus Christ's Father Child Molester
Avelino Castillon Castellanos, ET AL,

                                Defendants.

         Pursuant to the order issued February 8, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
